DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claim 1 is amended and filed on 10/30/2020.
Claim Objections

Claims 21-22, 28-35 are objected to because of the following informalities:  
In line 1 of Claim 21, “two or more infusion needles” should be changed to “two or more infusion needles of the at least one infusion needle”.
In line 2 of Claim 21 and repeated in line 3, “each of said two different penetration areas” should be changed to “each of first and second penetration areas”.
In line 2 of Claim 22 and repeated in lines 3-4, “each of said two different penetration areas” should be changed to “each of first and second penetration areas”.
In line 2 of Claim 22, “one infusion needle” should be changed to “one needle of the at least one infusion needle”.
In line 3 of Claim 22, “a different infusion needle” should be changed to “a second needle of the at least one infusion needle”.
In line 1 of Claim 28, “the system of claim 20” should be changed to “the system of claim 21”.

In line 1 of Claim 28, “at least two needles” should be changed to “at least two needles of the at least one infusion needle”.
In line 2 of Claim 28, “the tip ends of the infusion needles” should be changed to “tip ends of the infusion needles at least two needles”.
In lines 4-5 of Claim 28, “said two different penetration areas” should be changed to “first and second penetration areas”.
In line 2 of Claim 29, “the tip ends of the infusion needles” should be changed to “tip ends of the at least two infusion needles”.
In line 2 of Claim 30, “the tip ends of the infusion needles” should be changed to “tip ends of at least two needles”.
In line 3 of Claim 30, “said two different penetration areas” should be changed to “first and second penetration areas”.
In line 2 of Claim 31, “the tip ends of the infusion needles” should be changed to “tip ends of the at least two infusion needles”.
In line 2 of Claim 32, “the tip ends of the infusion needles” should be changed to “tip ends of the at least two infusion needles”.
In line 2 of Claim 33, “the tip ends of the infusion needles” should be changed to “tip ends of the at least two infusion needles”.
In line 2 of Claim 34, “the tip ends of the infusion needles” should be changed to “tip ends of the at least two infusion needles”.
In lines 2-3 of Claim 34 and repeated in line 4-5, “said two different penetration areas” should be changed to “first and second penetration areas”.
In line 2 of Claim 35, “the tip ends of the infusion needles” should be changed to “tip ends of the at least two infusion needles”.
In lines 2-3 of Claim 35 and repeated in line 4 “said two different penetration areas” should be changed to “first and second penetration areas”.

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1) (1) - 706.02(1) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,192,474 Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this application is anticipated by claim 1 of the patent as both claims are drawn to the same structural limitations of a penis erection stimulation system having: at least one infusing needle, at least one reservoir, at least one pump, at least one drive unit and the at least one infusion needle penetrates at least two said different penetration areas. The difference between the scope of claim 1 of this application and claim 1 of the patent is that the claim 1 of this application is a broader claim as it does not recite and claim the specifics of “at least two penetration areas after a single command or single action from the patient”. However, one of ordinary skill in the art would recognize that claim 1 is anticipated by claim 1 of the patent.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,192,474 Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 23 of this application is anticipated by claim 16 of the patent as both claims are drawn to the same structural limitations of a penis erection stimulation system having: at least one infusing needle, at least one reservoir, at least one pump, at least one drive unit and the at least one infusion needle penetrates at least two said different penetration areas. The difference between the scope of claim 16 of this application and claim 1 of the patent is that the claim 16 of this application is a broader claim as it does not recite and claim the specifics of “at least two penetration areas after a single command or single action from the patient”. However, one of ordinary skill in the art would recognize that claim 23 is anticipated by claim 16 of the patent.
Allowable subject matter
Claim 1, 23,-27, 36-39 would be allowable if the Double Patenting rejection is overcome. Below are the reasons for allowance:
As to claim 1, a penis erection stimulation system, comprising: at least one infusion needle, at least one reservoir, at least one pump and at least one drive unit and at least one housing comprising an outer wall in which a first window area and a second window area are provided, the first window area and the second window area being separated from each other, wherein a tip end of the at least one infusion needle is arranged for penetrating the outer wall of the at least one housing at each of the first window area and the second window areas in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Forsell (US. 20070233019A1) is the closest prior art of record. Even though Forsell discloses a penis erection stimulation system, comprising: at least one infusion needle, at least one reservoir, at least one pump and at least one drive unit and at least one housing, Forsell fails to disclose and at least one housing comprising an outer wall in which a first window area and a second window area are provided, the first window area and the second window area being separated from each other, wherein a tip end of the at least one infusion needle is arranged for penetrating the outer wall of the at least one housing at each of the first window area and the second window areas.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 10/30/2020, with respect to “separate first and second windows area” have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 
Claim 1 and all dependents thereof contain allowable subject matter but is subject to a Double Patenting rejection as well as several Claim Objections (see above). If Applicant filed a Terminal Disclaimer and corrected the above Objections, the claims would be placed in condition for allowance. 
Additionally, withdrawn claims 21-22 would be rejoined as being dependent on allowable claim 1. 
Please note claims 28-35 are currently withdrawn, however, they depend on cancelled claim 20. Therefore, Applicant may either elect to cancel claims 28-35 or correct dependencies in order to have the claims depend on a non-cancelled claim. 
Attempts to reach Applicant to make the above corrections was unsuccessful because only a foreign phone number was provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783